PER CURIAM:
This is an appeal from a decision of the Superior Court which denied the issuance of a writ of habeas corpus sought by the appellant, Jackson F. Morgan, III, following his arrest and imprisonment under bail on various charges, including unlawful sexual intercourse in the third degree and unlawful sexual contact in the second degree. Morgan contends that the sexual offenses for which he is being detained are based on criminal statutes which are fatally defective because they lack penalty provisions.
The principal issues posed in this appeal, regarding the penalty provisions of 11 Del. C. Sections 768 and 773 have been resolved by the decision of this Court issued this date in Spielberg v. State, Del.Supr., 558 A.2d 291 (1988). That ruling renders it unnecessary that we consider other questions raised by the appellee, including the scope of appeal from a denial of a writ of habeas corpus, and we decline to do so.
The judgment of the Superior Court denying the writ of habeas corpus is,
AFFIRMED.